

117 HR 119 IH: Cyber Defense National Guard Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 119IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Ms. Jackson Lee introduced the following bill; which was referred to the Permanent Select Committee on IntelligenceA BILLTo require the Director of National Intelligence to conduct a study on the feasibility of establishing a Cyber Defense National Guard.1.Short titleThis Act may be cited as the Cyber Defense National Guard Act.2.Study on establishment of Cyber Defense National Guard(a)StudyThe Director of National Intelligence, in consultation with the Secretary of Defense and the Secretary of Homeland Security, shall conduct a study on the feasibility of establishing a Cyber Defense National Guard.(b)ContentsThe study required under subsection (a) shall include an analysis of—(1)the cost of creating a Cyber Defense National Guard;(2)the number of persons who would be needed to defend the critical infrastructure of the United States from a cyber attack or manmade intentional or unintentional catastrophic incident;(3)the sources of potential members of a Cyber Defense National Guard, including industry, academic institutions, research facilities, and Federal contractors;(4)which elements of the Federal Government would be best equipped to recruit, train, and manage a Cyber Defense National Guard;(5)the criteria required for persons to serve in a Cyber Defense National Guard;(6)if an incident disrupts communications in a region or area, what resources can be pre-positioned and training instilled to assure the effectiveness and responsiveness of a Cyber Defense National Guard;(7)the minimum requirements for consideration for inclusion in a Cyber Defense National Guard;(8)the impact of the effectiveness of a Cyber Defense National Guard of the possibility that the population of potential recruits may be dominated by men and women without military, intelligence, law enforcement, or government work experience;(9)the recruitment and vetting costs for a Cyber Defense National Guard;(10)the frequency of cyber defense and unit cohesion training;(11)how well military discipline is able to be adapted for use for creating command and control systems and protocols for a Cyber Defense National Guard;(12)the logistics of allowing governors to use the Cyber Defense National Guard in States during times of cyber emergency;(13)the advantages and disadvantages of creating a Cyber Defense National Guard on the cyber security of the United States; and(14)whether a force trained to defend the networks of the United States in the event of a major attack or natural or manmade disaster will benefit overall efforts to defend the interests of the United States.(c)Report(1)SubmissionNot later than 240 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Secretary of Defense and the Secretary of Homeland Security, shall submit to the Committee on Armed Services, the Committee on Homeland Security, the Permanent Select Committee on Intelligence, and the Committee on the Judiciary of the House of Representatives and the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, the Select Committee on Intelligence, and the Committee on the Judiciary of the Senate a report containing the results of the study required under subsection (a).(2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.